     Case 2:20-cv-00242-JCM-NJK Document 16 Filed 03/27/20 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     DIAHANN POZOS-MALETTA,            )                   Case No. 2:20-cv-00242-JCM-NJK
10                                     )
                                       )
11                       Plaintiff,    )
                                       )
12   vs.                               )                   JOINT MOTION FOR EXTENSION OF
                                       )                   TIME FOR DEFENDANT EQUIFAX
13                                     )                   INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     TRANS UNION, LLC; WWESTERN                            FILE ANSWER
14                                     )
     FEDERAL CREDIT UNION;             )
                                       )                   SECOND REQUEST
15   NORDSTROM/TD BANK USA,
                                       )
16                                Defendants.
17

18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
21
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
22
     move or otherwise respond to the Complaint in this action is extended from March 30, 2020 through
23
     and including April 29, 2020. The request was made by Equifax so that it can have an opportunity
24
     to collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff
25

26   approves. This stipulation is filed in good faith and not intended to cause delay.

27          Respectfully submitted, this 27th day of March, 2020.

28
     Case 2:20-cv-00242-JCM-NJK Document 16 Filed 03/27/20 Page 2 of 3



 1
     CLARK HILL PLLC
 2                                                      No opposition
     By: /s/ Jeremy J. Thompson
 3   Jeremy J. Thompson                                  /s/ David H. Krieger
     Nevada Bar No. 12503                               David H. Krieger, Esq.
 4   3800 Howard Hughes Pkwy,                           Nevada Bar No. 9086
 5   Suite 500                                          KRIEGER LAW GROUP
     Las Vegas, NV 89169                                2850 W. Horizon Ridge Blvd, Ste 200
 6   Tel: (702) 862-8300                                Henderson, NV 89052
     Fax: (702) 862-8400                                Phone: (702) 848-3855
 7   Email: jthompson@clarkhill.com                     Fax: (702) 385-5518
 8                                                      Email: dkrieger@kriegerlawgroup.com
     Attorney for Defendant Equifax Information
 9   Services LLC                                       Attorneys for Plaintiff

10

11

12   IT IS SO ORDERED:

13
     __________________________
14   United States Magistrate Judge
15           March 30, 2020
     DATED: __________________
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
